MEMORANDUM **
Luis Alfonso Garcia appeals from the 40-month sentence imposed on remand for resentencing under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), following his guilty-plea conviction for being an alien found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Garcia contends that the district court failed to comply with Federal Rule of Criminal Procedure 32, by failing to resolve his objections to certain prior offenses set forth in the presentence report, and by failing to resolve his objection as to the location of his deportation. The record demonstrates that the district court expressly determined that the location of his deportation did not affect sentencing, in accordance with Rule 32(i)(3)(B). See United States v. Castaneda, 16 F.3d 1504, 1513 (9th Cir.1994). Likewise, the district court reiterated its finding at Garcia’s initial sentencing hearing that the prior offenses would not affect Garcia’s sentence. See Fed.R.Crim.P. 32(i)(3)(B) (providing that the court make a determination as to “any disputed portion of the presentence report or other controverted matter”). Accordingly, the district court properly *974complied with the requirements of Rule 32. See Castaneda, 16 F.3d at 1513.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.